IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


U.S. BANK N.A.,                              :   No. 344 EAL 2019
                                             :
                   Respondent                :
                                             :   Petition for Allowance of Appeal
                                             :   from the Order of the
             v.                              :   Commonwealth Court
                                             :
                                             :
AGNES MANU AND STEVE A.                      :
FREMPONG,                                    :
                                             :
                   Petitioners               :


                                     ORDER



PER CURIAM

     AND NOW, this 15th day of January, 2020, the Petition for Allowance of Appeal is

DENIED.